NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                        LOREN RIVERS, JR., Petitioner.

                          No. 1 CA-CR 21-0030 PRPC
                               FILED 8-5-2021


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2018-110689-001
                 The Honorable Howard D. Sukenic, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Loren Rivers, Jr., Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey, Judge Jennifer M. Perkins and Judge
Maria Elena Cruz delivered the decision of the Court.
                             STATE v. RIVERS
                            Decision of the Court

PER CURIAM:

¶1             Petitioner Loren Rivers, Jr. seeks review of the superior
court’s order denying his petition for post-conviction relief. This is
petitioner’s third successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2